



Exhibit 10.4
FOURTH AMENDED AND RESTATED SUBORDINATION OF ADVISORY FEES
The undersigned CARTER VALIDUS ADVISORS II, LLC, a Delaware limited liability
company, (the “Advisor”), which provides advisory services with respect to
certain investment opportunities on behalf of CARTER VALIDUS MISSION CRITICAL
REIT II, INC., a Maryland corporation (“Borrower”) and CARTER VALIDUS OPERATING
PARTNERSHIP II, LP, a Delaware limited partnership (“CVOP II”), acknowledges
that this Fourth Amended and Restated Subordination of Advisory Fees (this
“Agreement”) is being executed and delivered to satisfy a certain obligation of
Borrower set forth in that certain Fourth Amended and Restated Credit Agreement
dated as of even date herewith (herein, together with all supplements,
amendments and restatements thereto, referred to as the “Credit Agreement”) by
and among Borrower, KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), individually and as administrative agent (“Agent”) for itself and
the other lending institutions from time to time party to the Credit Agreement
(collectively, the “Lenders”). Any capitalized terms used herein but not defined
herein shall have the same meanings as are ascribed to them in the Credit
Agreement.
CVOP II, Borrower and Advisor hereby agree with Agent as follows:
1.Advisor acknowledges and understands that this Agreement is being executed and
delivered to satisfy a certain obligation of Borrower pursuant to the Credit
Agreement.
2.    For purposes hereof, “Advisory Agreement” shall mean that certain Amended
and Restated Advisory Agreement, dated June 10, 2014, by and among Advisor, CVOP
II and Borrower, and as may be amended, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.
3.    Any rights and claims of Advisor against CVOP II and/or Borrower under the
Advisory Agreement for the payment of compensation are and shall be subject and
subordinate in all respects to (i) the Loan Documents and the rights and claims
of the Agent and the Lenders thereunder, and (ii) any and all modifications,
amendments, renewals, restatements or substitutions of the Loan Documents;
provided, however, Advisor shall be entitled to receive, on a monthly basis, its
fees for services rendered in accordance with the Advisory Agreement pursuant to
the payment procedures outlined therein. This Section 3 shall be self-operative
and no further instrument of subordination shall be required. If requested,
however, CVOP II, Borrower or Advisor shall execute and deliver such further
instruments as the Agent may deem reasonably necessary to effectuate this
subordination.
4.    In furtherance of Section 3 above, Advisor hereby subordinates any and all
right of compensation, indemnification and reimbursement of fees and expenses
under the Advisory Agreement to all of the Obligations, and agrees with Agent
that upon the occurrence and during the continuance of an “Event of Default” (as
defined in the Credit Agreement) (a) Advisor shall not demand or accept any such
payment under or in respect of the Advisory Agreement, and (b) Advisor shall not
take any action to obtain any interest in any of the security described in and
encumbered by the Loan Documents, if any, because of any such obligation;
provided, however, that, if Agent





--------------------------------------------------------------------------------





so requests, such compensation, indemnification or reimbursement shall be
collected, enforced and received by Advisor as trustee for Agent and be paid
over to Agent on account of the Obligations.
5.    This Agreement shall inure to the benefit of the Agent, the Lenders and
their respective successors and assigns. In the event of any inconsistency or
conflict with the provisions of this Agreement and the provisions of the
Advisory Agreement, the provisions of this Agreement shall control.
6.    Advisor agrees that it shall not change, amend, modify or terminate the
Advisory Agreement to impose additional obligations on Borrower or CVOP II, to
alter the timing of payments due thereunder or in any other material respect
without the Agent’s prior written approval in each instance, which approval
shall not be unreasonably withheld. If Advisor does so amend, modify or
terminate the Advisory Agreement in violation of this Section 6, such amendment,
modification or termination shall be void ab initio.
7.    This Agreement shall pursuant to Section 5-1401 of the New York General
Obligations Law be governed by, and construed in accordance with, the internal
laws of the State of New York.
8.    Without limiting the generality of any other provisions contained herein
or in the other Loan Documents, no failure on the part of the Agent or the
Lenders to exercise, and no delay in exercising, any right hereunder or under
any of the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the Agent
and the Lenders provided herein and in the other Loan Documents are cumulative
and are in addition to, and are not exclusive of, any rights or remedies
provided by law or in equity.
9.    Advisor represents and warrants to the Agent that as of the date hereof
(i) the Advisory Agreement is in full force and effect and (except as reflected
in copies delivered to Agent) has not been amended, modified, assigned,
terminated or supplemented, (ii) Advisor is not in default under the provisions
of the Advisory Agreement and there is no condition which, with the giving of
notice and/or the lapse of time, would constitute such a default and (iii) to
the best of Advisor’s knowledge, neither CVOP II nor Borrower is in default
under the provisions of the Advisory Agreement and there is no condition which,
with the giving of notice and/or the lapse of time, would constitute such a
default.
10.    This Agreement may not be amended, modified, terminated or supplemented
without the written approval of each of Advisor, CVOP II, Borrower and the
Agent.
11.    This Agreement may be executed in several counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.
12.    This Agreement amends, restates and supersedes in all respects that
certain Third Amended and Restated Subordination of Advisory Fees dated April
27, 2018 by Advisor and agreed and consented to by Borrower, CVOP, CVOP II and
Agent.
[Signatures Begin on the Following Page]


2



--------------------------------------------------------------------------------









3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Advisor has executed and delivered this Agreement as of
the 7th day of August, 2019.


ADVISOR:
CARTER VALIDUS ADVISORS II, LLC, a Delaware limited liability company
By:/s/ Kay C. Neely
Name:Kay C. Neely
Title:Chief Financial Officer and Treasurer




[Signatures Continued On Next Page]






Signature Page to Fourth Amended and Restated Subordination of Advisory Fees

--------------------------------------------------------------------------------






AGREED AND CONSENTED TO:
CVOP II:
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner

By:
/s/ Kay C. Neely

Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)






[Signatures Continued On Next Page]




Signature Page to Fourth Amended and Restated Subordination of Advisory Fees

--------------------------------------------------------------------------------






AGREED AND CONSENTED TO:
BORROWER:
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:/s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)






[Signatures Continued On Next Page]




Signature Page to Fourth Amended and Restated Subordination of Advisory Fees

--------------------------------------------------------------------------------






AGREED AND CONSENTED TO:
AGENT:
KEYBANK NATIONAL ASSOCIATION, as Agent
By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President










Signature Page to Fourth Amended and Restated Subordination of Advisory Fees